

	

		II

		109th CONGRESS

		1st Session

		S. 1175

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Feingold (for

			 himself and Mr. Kohl) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to mint coins in

		  commemoration of Robert M. La Follette, Sr., in recognition of his important

		  contributions to the Progressive movement, the State of Wisconsin, and the

		  United States.

	

	

		1.Short titleThis Act may be cited as the

			 Robert M. La Follette, Sr.

			 Commemorative Coin Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Robert M. La

			 Follette, Sr., better known as Fighting Bob La Follette, was

			 born 150 years ago, on June 14, 1855, in Primrose, Wisconsin.

			(2)Fighting Bob was

			 elected to 3 terms in the United States House of Representatives, 3 terms as

			 Governor of Wisconsin, and 4 terms as a United States Senator.

			(3)Fighting Bob

			 founded the Progressive wing of the Republican Party.

			(4)Fighting Bob was

			 a lifelong supporter of civil rights and women’s suffrage, earning respect and

			 support from such distinguished Americans as Frederick Douglass and Harriet

			 Tubman Upton.

			(5)Fighting Bob

			 helped to make the Wisconsin Idea a reality at the Federal and

			 State level, instituting election reforms, environmental conservation, railroad

			 rate regulation, increased education funding, and business regulation.

			(6)Fighting Bob was

			 a principal advocate for the Seventeenth Amendment to the Constitution of the

			 United States, which calls for the election of United States Senators by

			 popular vote.

			(7)Fighting Bob

			 delivered an historic speech, “Free Speech in Wartime”, opposing the public

			 persecution of those who sought to hold their Government accountable.

			(8)Fighting Bob

			 played a key role in exposing the corruption during the Teapot Dome

			 Scandal.

			(9)Fighting Bob and

			 his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The

			 Progressive, a monthly magazine for the Progressive community.

			(10)Fighting Bob ran

			 for the presidency on the Progressive ticket in 1924, winning more than 17

			 percent of the popular vote.

			(11)The Library of

			 Congress recognized Fighting Bob in 1985 by naming the Congressional Research

			 Service reading room in the Madison Building in honor of both Robert M. La

			 Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared

			 commitment to the development of a legislative research service to support the

			 United States Congress.

			(12)Fighting Bob was

			 honored in 1929 with 1 of 2 statues representing the State of Wisconsin in

			 National Statuary Hall in the United States Capitol.

			(13)Fighting Bob was

			 chosen as 1 of Five Outstanding Senators by the Special

			 Committee on the Senate Reception Room in 1957.

			(14)A portrait of

			 Fighting Bob was unveiled in the Senate Reception Room in March 1959.

			(15)Fighting Bob was

			 revered by his supporters for his unwavering support of his ideals, and for his

			 tenacious pursuit of a more just and accountable Government.

			3.Coin

			 specifications

			(a)$1 Silver

			 coinsThe Secretary of the Treasury (in this Act referred to as

			 the “Secretary”) shall mint and issue not more than 500,000 $1 coins in

			 commemoration of Robert M. La Follette, Sr., each of which shall—

				(1)weigh 26.73

			 grams;

				(2)have a diameter

			 of 1.500 inches; and

				(3)contain 90

			 percent silver and 10 percent copper.

				(b)Legal

			 tenderThe coins minted under this Act shall be legal tender, as

			 provided in section 5103 of title 31, United States Code.

			(c)Numismatic

			 itemsFor purposes of sections 5134 and 5136 of title 31, United

			 States Code, all coins minted under this Act shall be considered to be

			 numismatic items.

			4.Design of

			 coins

			(a)Design

			 requirements

				(1)In

			 generalThe design of the coins minted under this Act shall be

			 developed in consultation with artists from the State of Wisconsin, and shall

			 be emblematic of the life and accomplishments of Robert M. La Follette,

			 Sr.

				(2)Designation and

			 inscriptionsOn each coin minted under this Act, there shall

			 be—

					(A)a designation of

			 the value of the coin;

					(B)an inscription of

			 the year in which the coin is minted; and

					(C)inscriptions of

			 the words Liberty, In God We Trust, United

			 States of America, and E Pluribus Unum.

					(b)SelectionThe

			 design for the coins minted under this Act shall be—

				(1)selected by the

			 Secretary, after consultation with artists from the State of Wisconsin and the

			 Commission of Fine Arts; and

				(2)reviewed by the

			 Citizens Coinage Advisory Committee.

				5.Issuance of

			 coins

			(a)Quality of

			 coinsCoins minted under this Act shall be issued in uncirculated

			 and proof qualities.

			(b)Mint

			 facilityOnly 1 facility of the United States Mint may be used to

			 strike any particular quality of the coins minted under this Act.

			(c)Period for

			 issuanceThe Secretary may issue coins minted under this Act only

			 during the calendar year beginning on January 1, 2006.

			6.Sale of

			 coins

			(a)Sale

			 priceThe coins minted under this Act shall be sold by the

			 Secretary at a price equal to the sum of—

				(1)the face value of

			 the coins;

				(2)the surcharge

			 provided in subsection (b) with respect to such coins; and

				(3)the cost of

			 designing and issuing the coins (including labor, materials, dies, use of

			 machinery, overhead expenses, marketing, and shipping).

				(b)SurchargesAll

			 sales of coins minted under this Act shall include a surcharge of $10 per

			 coin.

			(c)Bulk

			 salesThe Secretary shall make bulk sales of the coins minted

			 under this Act at a reasonable discount.

			(d)Prepaid

			 orders

				(1)In

			 generalThe Secretary shall accept prepaid orders for the coins

			 minted under this Act before the issuance of such coins.

				(2)DiscountSale

			 prices with respect to prepaid orders under paragraph (1) shall be at a

			 reasonable discount.

				7.Distribution of

			 surcharges

			Subject to section 5134(f) of

			 title 31, United States Code, all surcharges received by the Secretary from the

			 sale of coins minted under this Act shall be deposited into the United States

			 Mint Public Enterprise Fund.

			8.Financial

			 assurances

			(a)No net cost to

			 the governmentThe Secretary shall take such actions as may be

			 necessary to ensure that minting and issuing coins under this Act will not

			 result in any net cost to the United States Government.

			(b)Payment for

			 coinsA coin shall not be issued under this Act unless the

			 Secretary has received—

				(1)full payment for

			 the coin;

				(2)security

			 satisfactory to the Secretary to indemnify the United States for full payment;

			 or

				(3)a guarantee of

			 full payment satisfactory to the Secretary from a depository institution whose

			 deposits are insured by the Federal Deposit Insurance Corporation or the

			 National Credit Union Administration Board.

				

